DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a Continuation of Application No. 17/398542, now US 11220318.
A terminal disclaimer (TD) was filed by applicant on 3/25/2022.
Claims 9 and 15 are amended.
Claims 1-20 are remaining in the application.
Terminal Disclaimer (TD)
6.	The TD filed on 3/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11220318 is accepted.  The TD was approved on 3/25/2022 and has been recorded.
Allowable Subject Matter
7.	Applicant’s amendment and TD are sufficient to overcome all previous rejections in the Non Final Rejection mailed on 2/04/2022.  Therefore, the remaining claims 1-20 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed bracket for mounting a thruster to a boat, the bracket comprising:
a vertical member configured to mate with an external surface of a transom of a boat;
a hollow connector which extends from the vertical member and is configured to pass through the transom to attach the vertical member to the boat at the transom; and
a horizontal member that extends horizontally from the vertical member and includes at least one thruster connector for attachment of a thruster to the horizontal member, wherein the horizontal member is hollow having an internal space that leads from an internal side of the hollow connector to the at least one thruster connector.
As specifically claimed by applicant.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/31/2022